Citation Nr: 1813089	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-01 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a psychiatric disorder.

3. Entitlement to service connection for residuals of shin splints, lower extremities.

4. Entitlement to service connection for a back disorder.

5. Entitlement to service connection for a bilateral hearing loss disability.

6. Entitlement to service connection for tinnitus.

7. Entitlement to service connection for osteopenia of the right hip.

8. Entitlement to service connection for irritable bowel syndrome (IBS).

9. Entitlement to service connection for a right foot disability with residual of fracture.
10. Entitlement to service connection for a left foot disability with residual of fracture.

11. Entitlement to service connection for an eye disorder, to include as secondary to a service-connected disease or injury.

12. Entitlement to service connection for a heart disorder, to include as secondary to a service-connected disease or injury.

13. Entitlement to service connection for dyslexia, to include as secondary to a service-connected disease or injury.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from August 18, 1982 to December 18, 1982 in the Army and served on active duty in the Navy from December 27, 1990 to April 12, 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In May 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference Board hearing.  A transcript of the proceeding has been associated with the claims file.

The Board previously remanded these matters in September 2015 for further evidentiary development.


FINDINGS OF FACT

1. PTSD was not manifest during service.  PTSD is not attributable to service. 

2. There is no credible evidence of a stressor or MST.

3. The Veteran does not have a psychiatric disorder other than PTSD.

4. The Veteran was not shown to have residuals of shin splints, or a disease or injury causing pain of the lower extremities.

5. A back disorder was not manifest during service or ACDUTRA and is unrelated to service.

6. The Veteran does not have a right ear hearing loss disability in accordance with VA regulations. 

7. A left ear hearing loss disability was not manifest during active service or ACDUTRA and an organic disease of the nervous system (sensorineural loss) was not manifest within one year of separation.  A left ear hearing loss disability is unrelated to service.

8. Tinnitus was not manifest during service or ACDUTRA and an organic disease of the nervous system was not manifest within one year of separation.  Tinnitus is not related to service.

9. A right hip disorder was not manifest during service or ACDUTRA and is unrelated to service.

10. IBS was not manifest during service or ACDUTRA and is unrelated to service.

11. A right foot disorder was not manifest during service or ACDUTRA and arthritis was not manifest within one year of separation.  A right foot disorder is not related to service.

12. The Veteran was not shown to have a left foot disorder, or a disease or injury causing left foot pain.

13. An eye disorder did not manifest in service or ACDUTRA and is unrelated to service.

14. An eye disorder is not caused or aggravated by a service-connected disease or injury.

15. A heart disorder did not manifest in service or ACDUTRA, or within one year of service, and is unrelated to service.

16. A heart disorder is not caused or aggravated by a service-connected disease or injury.

17. Dyslexia did not manifest in service or ACDUTRA and is unrelated to service.

18. Dyslexia is not caused or aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW

1. PTSD was not incurred in or aggravated by service or ACDUTRA.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2017).

2. A psychiatric disorder was not incurred in or aggravated by service or ACDUTRA, and psychosis may not be presumed to have been incurred therein.  38 U.S.C. §§ 1110, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

3. Residuals of shin splints were not incurred in or aggravated by service or ACDUTRA.  38 U.S.C. §§ 1110, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

4. A back disorder was not incurred in or aggravated by service or ACDUTRA.  38 U.S.C. §§ 1110, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

5. A bilateral hearing loss disability was not incurred in or aggravated by service or ACDUTRA and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C. §§ 1110, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).

6. Tinnitus was not incurred in or aggravated by service or ACDUTRA and an organic disease of the nervous system may not be presumed to have been incurred therein.  38 U.S.C. §§ 1110, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

7. A right hip disorder was not incurred in or aggravated by service or ACDUTRA.  38 U.S.C. §§ 1110, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

8. IBS was not incurred in or aggravated by service or ACDUTRA. 38 U.S.C. §§ 1110, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

9. A right foot disorder was not incurred in or aggravated by service or ACDUTRA and arthritis may not be presumed to have been incurred therein.  38 U.S.C. §§ 1110, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2017).
10. A left foot disorder was not incurred in or aggravated by service or ACDUTRA.  38 U.S.C. §§ 1110, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

11. An eye disorder was not incurred in or aggravated by service or ACDUTRA.  38 U.S.C. §§ 1110, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

12. An eye disorder is not proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

13. A heart disorder was not incurred in or aggravated by service or ACDUTRA, and cannot be presumed to have been incurred therein.  38 U.S.C. §§ 1110, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, (2017).

14. A heart disorder is not proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

15. Dyslexia was not incurred in or aggravated by service or ACDUTRA.  38 U.S.C. §§ 1110, 5013, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

16. Dyslexia is not proximately due to or aggravated by a service-connected disease or injury.  38 U.S.C. §§ 1110, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Service Connection Generally

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110  (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Certain diseases are identified as "chronic" under 38 U.S.C.A §1101  and 38 C.F.R. § 3.309 (a).  "For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim."  38 CFR 3.303 (b).  

In the context of Reserve or National Guard service, the term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C. § 101 (21), (24); see also 38 C.F.R. § 3.6.  Diseases or injuries incurred or aggravated while performing ACDUTRA are eligible for service connection.  38 U.S.C. §§ 101 (24), 106, 1110, 1131.  In other words, when a claim is based on a period of Reserve or National Guard service, it must be shown that the individual concerned became disabled (or died) as a result of a disease or injury incurred or aggravated in the line of duty on Reserve ACDUTRA/INACDUTRA or during Federalized National Guard service.

As a preliminary matter, the Board acknowledges the Veteran's contentions that some of her disorders on appeal, including IBS, are related to (1) an undiagnosed illnesses due to Persian Gulf service or (2) the direct result of service, to include water contamination and Agent Orange exposure at Fort McClellan.

Here, the Board finds that the record does not show that the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.  Accordingly, the provisions of 38 C.F.R. § 3.317  do not apply.

Regarding the Veteran's contentions with respect to exposure to contaminated water and/or Agent Orange, the Board notes that there are no VA regulations that provide a presumption of water contamination or Agent Orange exposure for Veteran's that served at Fort McClellan.  The Department of Defense has registered several locations where herbicide agents, including Agent Orange, were tested or deployed.  Fort McClellan is not such a location, nor is any location in Alabama.  See e.g. https://www.publichealth.va.gov/exposures/agentorange/locations/tests-storage/usa.asp (last visited Feb. 22, 2018).

To the extent that there are lay opinions, including those of the Veteran, linking any disorder on appeal to exposure to water contamination or Agent Orange by way of Fort McClellan, the Board finds no probative value of the general lay assertions.

The Board notes that there is no competent or credible evidence that shows that the water drank by the Veteran at Fort McClellan was contaminated or that the Veteran was exposed to Agent Orange at Fort McClellan.  Thus, service connection on such a theory is not warranted and the Board will not further address these theories regarding contamination and exposure in its analysis below. 

The Board is aware that there were hazardous materials at Fort McClellan. However, the Veteran has not established exposure and she has not presented any evidence that the claimed disabilities are due to any possible exposure.  

III. PTSD

There are particular requirements for establishing service connection for PTSD in 38 C.F.R. § 3.304 (f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125 (a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f) and 38 C.F.R. § 4.125 (requiring PTSD diagnoses to conform to the DSM-IV/V). 

The Veteran's claimed stressors are specific to in-service personal and sexual assault.  As a result, the provisions of 38 C.F.R. § 3.304 (f)(5) are applicable.  If a PTSD claim is based on Military Sexual Trauma (MST) or personal assault in service, evidence from sources other than the Veteran's records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Mengassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011); 38 C.F.R. § 3.304 (f)(5).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

Factual Background

Throughout the claim period, and in statements prior, the Veteran has reported a variety of stressors, all related to sexual assault or rape.  At the Veteran's April 2016 VA examination, she reported four stressors.  She reported physical, emotional, and sexual abuse prior to her enlistment in the army.  The Veteran reported being raped while in the Navy in 1991 and asserted that the perpetrator was court-martialed.  The Veteran also reported that she was raped while stationed at Fort Gordon in November 1981, when a fellow service member coerced her into getting into a cab for a ride around base.  In addition, the Veteran has asserted that she was raped while in treatment at the Salt Lake City VA medical center.  

Treatment records in 1999 indicate alcohol, LSD, marijuana and crack cocaine use.  The Veteran did report sexual harassment in the Navy, but that she was told to be quiet.  Treatment records in July 2008 indicate PTSD related to childhood trauma and military sexual trauma.  

The Veteran's service treatment records and personnel records do not indicate symptoms or a diagnosis of PTSD or MST, nor do they contain any indications of the events the Veteran described in her treatment records.

The record contains a July 2010 formal finding on a lack of information required to corroborate the Veteran's reported stressors.  

The Veteran has submitted statements from her ex-husband, mother, and an acquaintance of unclear relation regarding her psychiatric symptoms and her psychological transformation due to service.

At the April 2016 VA psychiatric examination, the Veteran was diagnosed with PTSD in accordance with DSM-V criteria.  The examiner documented that the stressors reported by the Veteran at the examination, previously reference, meet criterion A to support a diagnosis of PTSD.  With respect to the first stressor, the examiner reported that it was related to assault and abuse prior to enlistment and the Veteran's period of ACDUTRA.  Regarding the second and third stressors, the examiner noted that there were no markers in personnel records or service treatment record and no record of MST prior to 1999 in medical treatment records.  Regarding the fourth stressor, the examiner notes that there were no markers of treatment at the time of the alleged assault and the Veteran was vague about when it occurred and there was no record of legal proceedings.  

After a review of the entire record, the examiner determined that there was no record or treatment for mental health in service and no documentation of treatment records, drug testing, or disciplinary action to support the Veteran's assertions.  Medical treatment records from approximately 2000 document substance abuse/dependence issues, which the examiner determined would "account for the reported change in personality reported on buddy statements.  The Veteran reported and medical records do show spousal abuse issues after the military and the Veteran reported sexual assault at the SLC VA having taken place as well after leaving the military that could account for PTSD symptoms and she reported childhood emotional, physical, and sexual abuse as having occurred prior to the military that could be considered stressors for PTSD diagnosis."  The examiner further explained that "no substantial markers were located in the available military personnel records or STRs to support MST events reported as having occurred."  Ultimately, the examiner concluded that the Veteran's diagnosed PTSD was less likely than not related to an in-service stressor.

Analysis 

The evidence of record establishes that the Veteran's diagnosis of PTSD is related to stressors which did not occur in ACDUTRA or service.  In short, the credible evidence does not show that the Veteran's PTSD is related to in-service personal or sexual assault after consideration of the lay testimony of record, the Veteran's service records, and additional evidence.  

The Veteran is competent to report her symptoms and observations of a history of experiencing trauma.  She reports a history of sexual harassment, sexual assault, and rape in service.  However, given the lack of supporting evidence, the Board finds the weight of the evidence is against a finding of PTSD related to service.

The Board acknowledges the lay statements submitted by the Veteran in support of her claim, specifically from her ex-husband, mother, and an acquaintance.  These lay statements speak to the Veteran's change in personality, but do not specifically reference the reported assaults.  The VA examiner has explained that the change in personality is likely the result of substance use and dependence.  

After a thorough review of the file, there is no satisfactory supporting evidence that the in-service assaults occurred.  Nothing in the Veteran's service treatment records or military personnel file supports her claims.  An August 1982 service examination after her reported November 1981 incident documents a normal psychiatric evaluation and the Veteran specifically denied any relevant symptoms and reported that "I feel my health is excellent."  There is little probative evidence indicating that the Veteran exhibited unusual behavioral changes during her period of service, or after the date of the claimed assaults, which could constitute credible supporting evidence that the claimed in-service stressors occurred. 

In this case, nothing in the service treatment records reflects a psychiatric disorder and nothing in the personnel records suggests a change indicative of in-service MST.  While there is a diagnosis of PTSD, the VA examiner concluded that the diagnosis was less likely than not related to service and rather related to stressors which did not occur during ACDUTRA or active service.  Here, we do not have credible supporting evidence that in-service stressors occurred.  In reaching this decision, we have specifically considered Mengassi.  See Mengassi v. Shinseki, 638 F.3d 1379   (Fed. Cir. 2011).

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence weighs against the claim for service connection for PTSD.  The weight of the competent and credible evidence is against a finding indicating that there was an in-service stressor.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

IV. Psychiatric Disorder

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C. §§ 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328  (1997).  

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225   (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

At the April 2016 VA psychiatric examination, the examiner notes a history of bipolar disorder in the Veteran's treatment records.  However, the examiner concluded that the Veteran did not meet the DSM-V criteria for bipolar disorder upon examination.  The examiner explained that the Veteran's "depressive symptoms would be consistent with her PTSD diagnosis and she denied current issues with impulsivity, mania or hypomania...."  The Veteran had previous diagnoses of amphetamine and cocaine dependence, however, specifically denied any substance use since 2008.

Having reviewed the medical evidence of record, the Board finds that the Veteran does not have a psychiatric disorder other than the aforementioned PTSD, and has not had such a diagnosis or disability at any time during the claims period.  McClain, supra.  In the absence of a disability, compensation may not be awarded. In the absence of evidence of a current disability, there can be no grant of service connection under the law.  See Brammer, supra. 

The Veteran is competent to report that which she has been told.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  However, this lay opinion is outweighed by the medical determination of a VA examiner.  There is no indication that the Veteran has the medical expertise to provide a competent a diagnosis of bipolar disorder. See id.  Diagnosis of such an internal disorder would necessitate professional medical evaluation and commentary.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  To the extent that bipolar disorder has been previously diagnosed by a medical professional, the April 2016 VA examiner specifically addressed this relevant history and ultimately concluded that the Veteran does not meet the DSM-V criteria for bipolar disorder.

The preponderance of the evidence establishes that the Veteran does not have bipolar disorder, and has not had such disorder at any time during the pendency of this claim.  As the preponderance of the evidence is against the claims for service connection, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 .

V. Residuals of Shin Splints

As noted, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Furthermore, the Federal Circuit has noted that in order for a veteran to qualify for compensation under the relevant statutes, the veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez- Benitez v. Principi, 259 F.3d 1356 (2001).

The Veteran asserts that she experienced shin splints during basic training and during performance of her duties as a wire systems installer/operator.

Service treatment records document September 1982 treatment for ankle and foot symptoms, diagnosed as a bilateral tender metatarsophalangeal.  In addition there is treatment for right knee swelling.  Treatment records do not contain any complaints, symptoms, treatment, or diagnoses specific to the claimed shin splints.  There is no separation examination of record. 

At an April 2016 VA examination,  the examiner noted a previous diagnosis of shin splints, but indicated that the disorders had resolved.  The Veteran reported shin pain since service and that "both legs are painful all the time and wrestless."  The examiner noted that there was no objective evidence of pain on clinical examination.  Ultimately, the examiner concluded that there was "no objective bilateral shin pain with palpation or tuning fork test on clinical exam.  No evidence of pathologic shin condition on examination.  Consider a non-physiologic etiology for reported shin pain."
 
Here, the Veteran has reported the presence of shin pain and a history of shin splints.  Service treatment records do not document any relevant treatment, symptoms, complaints, or diagnoses.  

The Veteran is certainly competent to report the presence of shin pain.  However, it finds the results of diagnostic testing during physical examinations to be more probative than the Veteran's self-diagnosis of residuals of shin splints. 

Here, the preponderance of the evidence is against the claim.  Service connection is granted when there is evidence of in-service disease or injury resulting in disability. 38 U.S.C.A. § 1110 . The Veteran has presented no competent evidence of pathology (disease or injury) to account for her post-service complaints of shin pain.  At this time, there is no competent evidence of pathology that would account for her post-service complaints.  The Veteran has not asserted that a medical professional provided her with a post-service diagnosis of shin splints or residuals of shin splints, or any other disease or injury to account for her reported shin pain.  Jandreau, supra.  

Pain alone, without a diagnosed or identifiable underlying disease or injury, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez, supra.  Rather, there must be a disability and one that results from a disease or injury.  While the Veteran may believe that she has a shin disorder, the Board finds the physical examination and diagnostic testing performed by a medical professional to be more probative than the Veteran's self-diagnosis. Since there is no identifiable disease or injury in this case, there is no basis for service connection of a disorder productive of shin pain.  . 

In addition, other than her lay statements, there is no reliable evidence linking her post-service complaints to an event during service.  At best, there are post-service reports of pain without evidence of disease or injury.  Id.
 
In other words, there is no other underlying disease or injury, or no identified pathology with respect to the shins.  Id.  In order to qualify for compensation under 38 U.S.C. §§ 1110, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Id.  Thus, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VI. Back and Right Hip Disorders; Irritable Bowel Syndrome

VA treatment records indicate treatment for back pain, a bulging disc, and osteopenia of the right hip.  Treatment records also indicate a history of irritable bowel syndrome and chronic diarrhea.  

The Veteran asserts that her back and right hip disorders are the direct result of her military service, specifically her duties as a wire systems installer/operator.  With respect to IBS, her primary contention has been exposure to contaminated drinking water and Agent Orange, as previously addressed.  With respect to these conditions, the Veteran has not referenced any specific injury, incident, or manifestation of symptoms while in service.

Service treatment records do not document any relevant symptoms, complaints, treatment, or diagnoses for the claimed back disorder, right hip disorder, or IBS.  Clinical evaluation at an August 1982 examination revealed a normal spine and musculoskeletal system, normal lower extremities, normal abdomen and viscera, and a normal anus and rectum.  In an August 1982 Report of Medical History, the Veteran specifically denied any relevant symptoms and noted that "I feel my health is excellent."  There is no separation examination of record.

The record lacks any competent and credible evidence that the Veteran had any in-service treatment or related symptoms for a back disorder, right hip disorder, or IBS while on ACDUTRA or active service.  

The Veteran has not submitted any evidence, to include a medical opinion, to support her bare assertions.  There is no medical opinion that purports to relate any post-service diagnosed back, right hip, or gastrointestinal disorder to service.  Simply put, there is no evidence of an in-service incurrence or aggravation of a disease or injury or a nexus between any present back, right hip, or gastrointestinal disorder and service.  Shedden, supra.

While there is no separation examination of record, the Board is limited to the evidence before it and, thus, accepts that the evidence does not show that there was a back disorder, a right hip disorder, or a gastrointestinal disorder at the time the Veteran separated from service.

The Board recognizes that the Veteran was not afforded VA examinations for these claims.  However, examinations are not necessary for the adjudication of these claims.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration. 

These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79   (2006); 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159 (c)(4). 

Here, there is no evidence of record with respect to an in-service event, injury, or disease, and no evidence of record that the current disorders may be related to the Veteran's service.  There is sufficient medical evidence of record to make a decision here.  

Furthermore, a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  In other words, absent such evidence, the Board finds that it is unnecessary to require the Veteran to report for a VA medical examination or to ask a medical expert to review the record because any examination report or medical opinion could not provide competent evidence of the incurrence of the claimed disabilities in service.

VII. Hearing Loss Disability and Tinnitus

Both sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system, which are identified as "chronic diseases" under 38 USCA 1101  and 38 C.F.R. § 3.309 (a).

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id.  at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that she has a bilateral hearing loss disability and tinnitus due to noise exposure during ACDUTRA in the Army and while on active service with the Navy.  The Veteran cites a "hearing loss accident" while flying in a transport airplane with a head cold.  In addition, the Veteran asserts that while in the Navy she launched and recovered aircraft on the flight line as her Army MOS as a Wire Systems Installer/Operator did not translate to the Navy.  It is of note that her MOS listed during her active service with the Navy was Communications and Intelligence Specialist.  

At a January 2015 VA audiological examination, a hearing loss disability in accordance with 38 C.F.R. § 3.385 for the left ear was documented.  Audiological testing did not find a hearing loss disability of the right ear in accordance with 38 C.F.R. § 3.385.  A diagnosis of tinnitus was documented.  

Right Ear

With respect to the right ear, a review of the medical evidence does not reveal a hearing loss disability in accordance with 38 C.F.R. § 3.385.  As a result, the Veteran does not have a right ear hearing loss disability, and has not had such a diagnosis or disability at any time during the claims period.  McClain, supra.  In the absence of a disability, compensation may not be awarded.  In the absence of evidence of a current disability, there can be no grant of service connection under the law.  See Brammer, supra. 

Left Ear and Tinnitus

A review of the record does not indicate that the Veteran ever served on the flight line while in the Navy.  Regardless, the Veteran is competent to report that she was exposed to noise while in ACDUTRA or active service.

Service treatment records do not document any relevant complaints, symptoms, treatment, or diagnoses.  There is no separation examination of record.  The sole audiological testing of record was performed at an August 1982 examination, which resulted in the following:



HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
20
15
20
LEFT
0
5
0
0
0

The first objective evidence of a left ear hearing loss disability under the criteria contained in 38 C.F.R. § 3.385 is the January 2015 VA audiological examination. 

The January 2015 VA examiner determined that the Veteran's left ear hearing loss disability was less likely than not related to her period of ACDUTRA or active service.  The examiner acknowledged the Veteran's report of in-service noise exposure, while noting that her MOS during both periods was not entirely consistent with heavy noise exposure.  The examiner explained that the "configuration of the current hearing loss in the left ear is not in a configuration which is consistent with noise exposure."  

With respect to the Veteran's tinnitus, the examiner notes that service treatment records do not document any reports of tinnitus and no changes of hearing were noted.  Given this history, along with the Veteran's current normal hearing in the right ear and left ear hearing loss that is less likely than not related to her service, the examiner concluded that tinnitus was less likely than not related to ACDUTRA or active service.

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304   (2008). In this case, the Board accepts the January 2015 VA medical opinion that the Veteran's left ear hearing loss and tinnitus is not related to her ACDUTRA or service as highly probative medical evidence on this point.  The Board notes that the examiner rendered these opinions after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The Board finds these medical opinions to be highly probative as the examiner's opinions are adequately supported by additional rationale.  The Veteran has been afforded ample time to submit private medical opinions supporting her contention, but has failed to do so. 

The Board has considered the lay statements of the Veteran regarding the hearing loss disability and tinnitus.  The Veteran is competent to provide evidence of which she experiences, including his symptomatology and medical history.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds the Veteran to be competent to report what she experienced.  Jandreau, supra.  However, the Board does not find her statements to be as probative as the VA examiner's opinions, which were based on extensive review of the record, thorough examination, consideration of the lay statements, and the VA examiner's medical expertise.  Notably, the Veteran has not indicated that a medical professional has related her hearing loss and tinnitus to active service or ACDTURA.  Furthermore, the Veteran has not indicated that a medical professional provided her with a diagnosis of either hearing loss or tinnitus during ACDUTRA or active service.

While there is no separation examination of record, the Board is limited to the evidence before it and, thus, accepts that the evidence does not show that there was hearing loss, a loss of hearing acuity, or tinnitus at the time the Veteran separated from service.

In sum, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a bilateral hearing loss disability and tinnitus.  Therefore, the benefit of the doubt rule is not for application because the evidence is not in relative equipoise.  The benefits sought on appeal are accordingly denied.  Gilbert, supra.


VIII. Bilateral Foot Disorders

September 1982 service treatment records document bilateral metatarsophalangeal tenderness, the necessity to remove a soft cast, left ankle pain from a twisted ankle, and tender bilateral posterior tibial tendinitis.  In addition, there is a physical profile limiting physical activity.  The August 1982 examination found the lower extremities to be normal upon clinical evaluation.  In the August 1982 Report of Medical History, the Veteran specifically denied any swollen or painful joints, foot trouble, or any other relevant symptoms.  As previously noted, there is no separation examination of record.

Right Foot

An April 2016 VA examination diagnoses degenerative arthritis of the Veteran's right foot, specifically the 3rd and 4th metatarsals.  Arthritis is identified as a "chronic disease" under 38 USCA 1101  and 38 C.F.R. § 3.309 (a).  

The Veteran contends that her right foot disorder is directly related to service, to include her duties as a Wire Systems Installer/Operator.

The Veteran is competent to report that she injured her foot in service and that she has experienced a continuity of symptoms.  She is also competent to report when her symptoms were first identified. 

At the Veteran's April 2016 VA examination, the examiner concluded that the Veteran's right foot disorder was less likely than not related to her ACDUTRA or active service.  The examiner explained that he could find no nexus between the in-service injury in 1982 and the Veteran's current right foot arthritis.  The examiner explained that the "present finding of arthritis in the right foot is a common finding in any adult woman of the Veteran's age group and not specific to [an injury] from the remote past.  It is more likely that the arthritis is secondary to the 2009, non-service related foot fracture."

As noted, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden, supra.   The Board accepts the April 2016 VA examiner's opinion that the Veteran's right foot disorder is less likely than not related to her ACDUTRA and active service, to include a right foot injury in service, as highly probative medical evidence on this point.  The Board notes that the examiner rendered his opinion after thoroughly reviewing the claims file and relevant medical records.  The examiner noted the Veteran's pertinent history and provided a reasoned analysis of the case.  See Hernandez-Toyens, supra; Gabrielson, supra. 

The Board has considered the lay statements of record, to include the Veteran's assertion that she has experienced foot pain since service.  However, the Veteran's lay evidence of onset and continuity is far less probative than the opinion of the VA professional, as the VA medical opinion is far more detailed and reasoned; thus warranting a greater probative value.  The Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record. 

While there is no separation examination of record, the Board is limited to the evidence before it and, thus, accepts that the evidence does not show that there was a right foot disorder at the time the Veteran separated from service.  The medical evidence of record is afforded greater probative value than the more general lay assertions of the Veteran.  

In sum, there is no reliable evidence linking the Veteran's right foot disability to service.  The contemporaneous records establish that the documented right foot injury in service resolved, there were no documented manifestations of the current right foot disorder in service, there were no manifestations of arthritis within one year of separation, and arthritis was first manifest many years after separation.  The Board finds the contemporaneous records to be far more probative and credible than the Veteran's report of onset and continuity and treatment.

Here, right foot arthritis was not "noted" during service within the meaning of section 3.303(b).  While the Board notes the documented right foot injury and the Veteran's self-reported history of right foot pain during service and immediately after service, the Board finds that the service treatment records do not show a combination of arthritis manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Furthermore, the evidence does not establish that arthritis was manifest to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309.  

In essence, the evidence establishes that the onset of arthritis occurred many years after service.  The Board finds that the contemporaneous in-service and post-service treatment records are entitled to greater probative weight and credibility than the lay statements of the Veteran.  The more probative evidence establishes that she did not have a chronic right foot disorder during service or within one year of separation.  Furthermore, the evidence establishes that the remote onset of a right foot disorder is unrelated to service.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.

Left Foot 

At the Veteran's April 2016 VA examination, the examiner determined that the Veteran did not have a current left foot disorder.  There was no pain in the left foot upon physical examination.  Diagnostic testing revealed that there was no degenerative or traumatic arthritis of the left foot.  

Here, the Veteran has reported the presence of pain in the left foot.  Service treatment records document relevant treatment and injury.  However, the evidence suggests that the Veteran's in-service foot conditions resolved and as noted with respect to the right foot disorder, a chronic foot disorder did not manifest in service.  

The Veteran is certainly competent to report the presence of left foot pain and the Board finds such reports to be credible.  However, the Board finds the results of diagnostic testing during physical examination to be more probative than the Veteran's self-diagnosis.

Here, the preponderance of the evidence is against the claim.  Service connection is granted when there is evidence of in-service disease or injury resulting in disability. 38 U.S.C. § 1110.  While the Board does not dispute the presence of left foot pain, the Veteran has presented no competent evidence of pathology (disease or injury) to account for her post-service complaints of left foot pain.  At this time, there is no competent evidence of pathology that would account for her post-service complaints.  The Veteran has not asserted that a medical professional has provided her with a post-service diagnosis of any disease or injury to account for her reported left foot pain.  Jandreau, supra.  There is no indication that she has been diagnosed with a disease or injury of the left foot during the claims period.

Pain alone, without a diagnosed or identifiable underlying disease or injury, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez, supra.  Rather, there must be a disability and one that results from a disease or injury.  While the Veteran may believe that she has a left foot disorder, the Board finds the physical examination and diagnostic testing performed by medical professionals to be more probative than the lay statements of record.  Since there is no identifiable disease or injury in this case, there is no basis for service connection of a disorder productive of left foot pain.  Id. 

In addition, other than her lay statements, there is no reliable evidence linking her post-service complaints to an event during service.  At best, there are post-service reports of pain without evidence of disease or injury.  Id. 

In other words, there is no other underlying disease or injury, or no identified pathology with respect to the left foot.  Id.  In order to qualify for compensation under 38 U.S.C. §§ 1110, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Id.  Thus, the preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert, supra. 

IX. Eye Disorder, Heart Disorder, and Dyslexia

The Veteran has not specifically asserted that her claimed eye disorder, heart disorder, or dyslexia are directly related to service.  Cardiovascular diseases are identified as a "chronic disease" under 38 USCA 1101  and 38 C.F.R. § 3.309 (a).  
Regardless, the record is clear that there is no reliable evidence linking these claimed disorders directly to service.  The contemporaneous records establish that there were no objective manifestations of such disorders in service, there were no manifestations of a heart disorder within one year of separation, and any relevant disorder was first manifest many years after separation.  

A cardiovascular disease was not "noted" during service within the meaning of section 3.303(b).  Service treatment records do not show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Furthermore, the evidence does not establish that a cardiovascular disease was manifest to a compensable degree with one year of separation.  38 C.F.R. §§ 3.307; 3.309. 

In essence, the evidence establishes that all relevant systems were normal during service and the onset of the claimed conditions occurred many years after service, to the extent that they have manifested or been diagnosed.

The Veteran's sole assertion with respect to these disabilities is that they are secondary to PTSD, a psychiatric disorder, or some other service-connected disability.  As noted above, service connection is not warranted for PTSD or a psychiatric disorder.  The Veteran is not service-connected for any disorder.  As a result, her compensation claims on the theory of secondary service connection, as delineated in the provisions of 38 C.F.R. § 3.310, must fail.  As a result, service connection for the Veteran's claimed eye disorder, heart disorder, and dyslexia is not warranted.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a psychiatric disorder is denied.

Entitlement to service connection for residuals of shin splints, lower extremities is denied.

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for a bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for osteopenia of the right hip is denied.

Entitlement to service connection for irritable bowel syndrome (IBS) is denied.

Entitlement to service connection for a right foot disability with residual of fracture is denied.

Entitlement to service connection for a left foot disability with residual of fracture is denied.

Entitlement to service connection for an eye disorder is denied.

Entitlement to service connection for a heart disorder is denied.

Entitlement to service connection for dyslexia is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


